DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 25-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,735,516. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
With respect to  Claim 25, 
Parent
16/909,382
1. (Previously Presented) A system configured to facilitate cloud-based point-to-point data transfer via machine learning, the system comprising:
25. A cloud-based point-to-point data transfer system, comprising: 
one or more physical processors configured by machine-readable instructions to:
one or more physical processors configured by machine-readable instructions to:
obtain a request for a transfer of data between a sending system and a receiving system, the request including sending system information for the sending system, the sending system information including values of sending system parameters, the sending system parameters including at least a sending system identifier parameter and a data identifier parameter, wherein the data identifier parameter specifies one or more characteristics of the data to be transferred;
obtain a request for a transfer of data from a sending system to a receiving system, the request including at least one sending system parameter indicative of one or more characteristics of at least one of the sending system or the data as it is stored at the sending system prior to the transfer;
obtain receiving system information for the receiving system, the receiving system information including values of receiving system parameters, the receiving system parameters including a receiving system identifier parameter and/or a configuration parameter;
obtain at least one receiving system parameter indicative of one or more characteristics of at least one of the receiving system or the data as it is to be stored at the receiving system after the transfer; determine a value of at least one network parameter;
determine a value of one or more network parameters based on information related to one or more prior transfers;

determine values of transfer parameters for performing the transfer of the data between the sending system and the receiving system based on the sending system information, the receiving system information, and network information, the network information including at least the determined value of the one or more network parameters, wherein the transfer parameters include one or more transport layer parameters and one or more application layer parameters;
determine a value of at least one transfer parameter for performing the transfer of the data from the sending system to the receiving system based at least in part on one or more of the at least one sending system parameter, the least one receiving system parameter, and the value of the at least one network parameter;
perform the transfer of the data between the sending system and the receiving system based on the values of the transfer parameters;
perform the transfer of the data between the sending system and the receiving system based at least in part on the value of the at least one transfer parameter;
obtain results information, the results information including one or more of a transfer throughput of the transfer, a transfer duration of the transfer, or the receiving system information; and  
obtain results information indicative of one or more characteristics of the transfer; and
Page 2 of 15provide the results information to a machine-learning algorithm.
provide the results information to a machine-learning algorithm.



Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 21 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
With respect to claim 26, the claim corresponds with claim 6 of the parent case.
With respect to claim 27, the claim recites the element “wherein the one or more physical processors are configured to determine the value of the at least one network parameter based at least in part on one or more prior values of the at least one network parameter corresponding to one or more prior transfers” which was contained in the parent application.
With respect to claim 28, the claim corresponds with claim 4 of the parent case.
With respect to claim 29, the claim corresponds with claim 5 of the parent case.
With respect to claim 30, the claim corresponds with  claim 7 of the parent case.
With respect to claim 31, the claim corresponds with claim 7 of the parent case.
With respect to claim 32, the claim corresponds with claim 5 of the parent case.
With respect to claim 33, the claim corresponds with claim 8 of the parent case.
With respect to claim 34, the claim corresponds with claim 6 of the parent case.
With respect to claim 35, the claim corresponds to claim 6 of the parent case.
With respect to claims 36-46, the claims correspond to claims 25-35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-27, 29 ,30, 32-38, 40, 41, and 43-46 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jorgensen et al. (U.S. 10,043,137), hereinafter Jorgensen.
With respect to claim 25, Jorgesnsen teaches a cloud-based point-to-point data transfer system, comprising: 
one or more physical processors configured by machine-readable instructions to (column 22, lines 20-35, “Examples of suitable computing devices for implementing the DOTS and/or the RMP as described herein, include a personal computer, a laptop computer, a computer workstation, a server, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone (e.g. an iPhone®), a smart appliance, a smart television, a tablet computer (e.g. an iPad®), a smart watch, networking devices (e.g., a proxy device, hub, router, switch), a gaming device or any other suitable computing device.”): 
obtain a request for a transfer of data from a sending system to a receiving system, the request including at least one sending system parameter indicative of one or more characteristics of at least one of the sending system or the data as it is stored at the sending system prior to the transfer (column 21, lines 3-20, “a connection is initiated by a client. In the step 602, the DOTS CCA Init is executed which gets a connection record 604 from the Free Record Container 606,” and column 18, line 60 – column 19, line 5, “Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level. These values are maintained for three TCP receiver window sizes: small (less than 64 KB), medium (between 64 KB and 128 KB) and large (greater than 128 KB). While the use of three TCP window size values is used here, the system described herein includes the possibility of maintaining more than three values.”)
obtain at least one receiving system parameter indicative of one or more characteristics of at least one of the receiving system or the data as it is to be stored at the receiving system after the transfer (column 18, line 60 – column 19, line 5, “Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level. These values are maintained for three TCP receiver window sizes: small (less than 64 KB), medium (between 64 KB and 128 KB) and large (greater than 128 KB). While the use of three TCP window size values is used here, the system described herein includes the possibility of maintaining more than three values.”)
determine a value of at least one network parameter (column 18, lines 50 – 60, “First is the session record. Every active TCP connection to the server has a session record, which the client's IP address and port number uniquely identify. The record is used to record the latency and bandwidth measurements as calculated by the DOTS.”) 
determine a value of at least one transfer parameter for performing the transfer of the data from the sending system to the receiving system based at least in part on one or more of the at least one sending system parameter, the least one receiving system parameter, and the value of the at least one network parameter (column 18, lines 20-30, “Therefore, DOTS uses the client data to determine what the initial congestion window should be. First, DOTS looks at the advertised receive window in the client's ACK packet of the three-way TCP handshake and determines if the window is a small (<64 KB), medium (>=64 KB & <128 KB) or large (>=128 KB) window. The classification determines the multiplier used to set a new receive window for client: 3 for small, 2 for medium and 1 for large. Secondly, DOTS divides the new receiver window by the agreed upon MSS.;”) 
perform the transfer of the data between the sending system and the receiving system based at least in part on the value of the at least one transfer parameter (column 18, lines 20-30, “Therefore, DOTS uses the client data to determine what the initial congestion window should be. First, DOTS looks at the advertised receive window in the client's ACK packet of the three-way TCP handshake and determines if the window is a small (<64 KB), medium (>=64 KB & <128 KB) or large (>=128 KB) window. The classification determines the multiplier used to set a new receive window for client: 3 for small, 2 for medium and 1 for large. Secondly, DOTS divides the new receiver window by the agreed upon MSS.”)
obtain results information indicative of one or more characteristics of the transfer (column 19, lines 35-45, “Congestion control learning machine analyzes various TCP metrics as a connection is closing and determines whether or not future connections should back off in the level of aggressiveness.”); and 
provide the results information to a machine-learning algorithm (column 19, lines 35-45, “Congestion control learning machine analyzes various TCP metrics as a connection is closing and determines whether or not future connections should back off in the level of aggressiveness.”);

With respect to claim 26, Jorgensen teaches the system of claim 25, wherein the at least one network parameter comprises one or more of network latency, network bandwidth, or network packet loss (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 27, Jorgensen teaches the system of claim 26, wherein the one or more physical processors are configured to determine the value of the at least one network parameter based at least in part on one or more prior values of the at least one network parameter corresponding to one or more prior transfers (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 29, Jorgensen teaches the system of claim 25, wherein the at least one sending system parameter includes a sending system identifier parameter comprising an IP address or a host name of the sending system (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 30, Jorgensen teaches the system of claim 25, wherein the at least one transfer parameter includes a transport layer parameter and an application layer parameter (column 18, lines 20-25, “DOTS does not use a fixed initial congestion window. Each client is different. They run on variety of operating systems, browsers, networks with different network conditions. So a single, fixed initial congestion window does not provide optimum bandwidth for all clients. Therefore, DOTS uses the client data to determine what the initial congestion window should be.”)

With respect to claim 32, Jorgensen teaches the system of claim 25, wherein the at least one receiving system parameter includes a receiving system identifier parameter and a configuration parameter, the receiving system identifier parameter comprising an IP address or a host name of the receiving system, and the configuration parameter comprising one or more of a quantity of central processing units (CPUs) or virtual CPUs, a speed of the CPUs, a quantity of network interfaces, a network interface speed, a quantity of memory, or a quantity of graphical processing units (GPUs) (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 33, Jorgensen teaches the system of claim 25, wherein the one or more physical processors are further configured by the machine-readable instructions to: obtain read impact information, the read impact information identifying one or more of the at least one sending system parameter having an impact on one or both of a read size or a read latency; and wherein the value of the at least one transfer parameter is further determined based at least in part on the read impact information (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 34, Jorgensen teaches the system of claim 25, wherein the one or more characteristics of the transfer comprise at least one of a transfer throughput of the transfer or a transfer duration of the transfer (column 18, lines 35-67, “the record is used to record the latency and bandwidth measurements as calculated by the DOTS. Second is the client record, which is a summary of past connections from a particular IP address. DOTS maintains a history of the total packets sent, total retransmissions, bandwidth (low, high and last), latency (low, high and last) and back-off level.”)

With respect to claim 35, Jorgensen teaches the system of claim 34, wherein the one or more physical processors are further configured by the machine-readable instructions to train the machine-learning algorithm to learn an optimal value of the at least one transfer parameter that maximizes the transfer throughput or minimizes the transfer duration (column 15, lines 30-45, “By applying any previous experience with the particular end user IP address, prior network traffic conditions, cellular network type, cellular operator identity, device type, DOTS learns, adapts and modifies its configuration and operation to maximize the throughput to the mobile or wired end user device. DOTS will configure itself appropriately for each transmission on a session by session basis, so if network conditions have changed, DOTS will respond and act accordingly. DOTS will accelerate web content to the maximum rate consistent with present network conditions and end user device capabilities.”)
Claims 36-38, 40, 41, and 43-46, correspond to claims 25-27, 29, 30, and 32-35

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (U.S. 10,043,137), hereinafter Jorgensen, in view of Shtar et al. (U.S. 2019/0028504), hereinafter Shtar.
With respect to claim 28, Jorgensen teaches the system of claim 25, however fails to explicitly teach wherein the at least one sending system parameter includes a data identifier parameter, and wherein the data identifier parameter comprises one of a storage type of the data, a container prefix of the data, or a file system path of the data at the sending system.
Shtar teaches wherein the at least one sending system parameter includes a data identifier parameter, and wherein the data identifier parameter comprises one of a storage type of the data, a container prefix of the data, or a file system path of the data at the sending system (Shtar, [0054], “, a path of the requested data object (e.g., a file system path),”)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Jorgensen which teaches initiating a data transfer with a server with the teaching of Shtar of specifying the source of the requested file with an IP address and providing a path of the requested file in order to obtain the data from a specified destination and a specific file from the destination as suggested by Shtar in the cited section.
Claim 39 corresponds to claim 28, and is rejected accordingly.

Claim 31 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (U.S. 10,043,137), hereinafter Jorgensen, in view of Su et al. (U.S. 2014/0269932), hereinafter Su.
With respect to claim 31, Jorgensen teaches the system of claim 30, however fails to explicitly teach wherein a value of the transport layer parameter specifies a transport algorithm, and wherein a value of the application layer parameter specifies at least one of a quantity of individual parts of the data to be transferred or a part size of the individual parts.
Su teaches a value of the transport layer parameter specifies a transport algorithm, and wherein a value of the application layer parameter specifies at least one of a quantity of individual parts of the data to be transferred or a part size of the individual parts (Su, [0050], “While the channel stream will include a chunk with content of channel B that is at a lower bit rate, frame rate and/or frame size, for a short period of time, the content of the channel stream can be switched at the time of the request without a significant delay.”)
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the system of Jorgensen of a transport algorithm which takes into account the network with the teaching of Su of a chunk size in order to maximize the available bandwidth (Su [0055]).
Claim 42 corresponds to claim 31, and is rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442